Citation Nr: 1601042	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to August 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded this issue in January 2012 and in April 2013.


FINDINGS OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.34l, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015). 

The Veteran contends that he is unable to maintain substantially gainful employment due to service-connected disability.  Service connection is currently in effect for lumbar muscle strain, rated 20 percent; a right knee disability, rated 10 percent; and a left knee disability, rated 10 percent.  The combined service-connected disability rating is 40 percent. Thus, the Veteran does not meet the minimum percentage requirements, set forth in 38 C.F.R. §4.16(a), for consideration of TDIU.  However, consideration of TDIU pursuant to 38 C.F.R. §4.16(a) must be considered. 

The question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal, that permits the individual to earn a living wage consistent with education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For an appellant to prevail on a claim for a total compensation rating based on individual unemployability, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In an August 2008 substantive appeal, the Veteran stated that he wore braces on both knees.  He could not lift over 25 pounds.  He could not do repeated bending or prolonged walking or standing.  He asserted that he could not hold a job under those conditions.  His back hurt all the time and his legs went numb.  

During the June 2009 Board hearing, the Veteran testified that he was not currently working.  He was a truck driver and on his current medication, he could not pass the physical examination to retain that position.  He testified that he tried to pass the physical, but he failed.  He drove anyway, and had an accident.  The Veteran asserted that because of the medication he was unable to keep that job and was unable to pass the physical requirements.  He further stated that he could not sit or stand for extended periods of time.  

A February 2010 VA joints examination report shows that the Veteran stated he gave up driving a truck a couple of years prior because of back and knee discomfort.  

In a November 2004 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked in August 2004 and that service-connected knee disabilities prevented him from securing or following any substantially gainful occupation.  He stated that he drove a sweeper truck and his legs went numb because of the pain in his back.  He could not control the pedals.  He had to take so much pain medication to work that it was unsafe.  In August 2011, the RO received from the Veteran an additional VA Form 21-8940.  He stated that his service-connected back and knee disabilities prevented him from securing or following any substantially gainful occupation.  It was noted that he last worked full-time in August 2004 as a truck driver. 

In an August 2011 VA memorandum authored by a VA vocational rehabilitation counselor, it was noted that the Veteran had not worked since 2008.  The Veteran was evaluated and found to be infeasible secondary to multiple physical and mental health problems.  The Veteran had medical problems that limited his ability to find physical careers that he may have experience or skill in obtaining.  He could not work in any job that required extensive walking, standing, climbing, and lifting.  The Veteran also had a mental health condition that limited his ability to obtain and maintain any employment in any job that required interaction with others.  His conditions limited his ability to cope with stress or perceived wrongdoing or politics.  He did not do well with differing opinions of situation that needed him to cope with changes or stress on the job.  The Veteran was fired from his last two jobs due to those same reasons.  The PTSD, anger management, memory, and physical limitations affected his ability to find suitable employment and prevented him from retraining in a new field of study.  

In a March 2012 VA spine examination report, the examiner concluded that the Veteran's spine disability impacted his ability to work.  It was indicated that due to the service-connected spine disability, he could not bend, stand for a long time, lift, or twist.  However, the VA examiner opined that the Veterans' spine disability did not prevent him from performing gainful employment in a sedentary situation within the limits noted.

In a March 2012 VA knees examination report, the examiner concluded that the Veteran's knee disabilities impacted his ability to work.  The examiner noted that the Veteran could not squat, kneel, or climb, but otherwise, he could do sedentary jobs.  

The Board finds that preponderance of the evidence shows that the Veteran is not unemployable due to service-connected disabilities.  While the evidence shows that the Veteran's service-connected disabilities have an impact on employment as a truck driver, the evidence suggests that he would be able to maintain sedentary employment.  The Board further finds that this case presents no unusual or exceptional circumstances that would justify a referral of the claim for consideration by VA officials.  There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of the service-connected disabilities.  While the evidence shows that the Veteran would have trouble with mobility due to back and knee disabilities, and that driving was not possible while taking the pain medication he was prescribed for the service-connected disabilities, the preponderance of the evidence shows that he is able to perform some type of substantially gainful employment despite those limitations.  The VA examiner specifically stated he would be able to hold a sedentary job.  While a VA vocational rehabilitation counselor found that the Veteran had medical problems that limit his ability to find physical careers and that he could not work in any job that required extensive walking, standing, climbing, and lifting, the vocational counselor also did not find that the Veteran would be unable to obtain gainful employment in a sedentary position due to service-connected physical disabilities.  The vocational counselor indicated that the Veteran's non service connected psychiatric disability, which resulted in him being fired from two prior jobs, limited his ability to obtain and maintain any employment in any job that required interaction with others.  However, the impact of his non service connected psychiatric disability may not be considered under the criteria for a TDIU, which only considers service-connected disabilities.  

The Board finds that there is no evidence regarding the Veteran's situation which would warrant referral of this case for extra-scheduler consideration.  In making that determination, the Board is not refuting the Veteran's noted physical limitations or his own contentions that his service-connected disabilities affect his ability to work.  However, the rating schedule adequately contemplates the symptoms at issue.

With consideration of the Veteran's assertions and the medical evidence that is of record, the Board finds that the preponderance of the evidence is against a finding that the service-connected lumbar spine disability and bilateral knee disabilities make the Veteran unable to obtain or retain substantially gainful employment.  Therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16(b), for consideration of the assignment of a TDIU are not met.  Thus, referral of the TDIU claim for extra-schedular consideration is not warranted. The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


